     Case: 1:17-cv-02246 Document #: 126 Filed: 01/18/19 Page 1 of 28 PageID #:1757



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 DOROTHY FORTH, DONNA BAILEY,
 LISA BULLARD, RICARDO GONZALES, Civil No.: 1:17-cv-02246
 CYNTHIA RUSSO, TROY TERMINE,
 INTERNATIONAL BROTHERHOOD OF
 ELECTRICAL WORKERS LOCAL 38 JOINT STATUS REPORT
 HEALTH       AND      WELFARE         FUND,
 INTERNATIONAL             UNION           OF
 OPERATING ENGINEERS LOCAL 295-
 295C       WELFARE        FUND,        AND
 STEAMFITTERS FUND LOCAL 439, on
 Behalf of Themselves and All Others Similarly
 Situated,

                       Plaintiffs,

 v.

 WALGREEN CO.,

                        Defendant.



         The Parties, through their respective counsel, respectfully submit for the Court’s

consideration the following Joint Status Report for the status hearing continued to January 23,

2019, at 10:45 a.m. (ECF No. 123.)

I.       Deposition Dates for Individual Plaintiffs

         The parties have scheduled all of the individual Plaintiffs’ depositions for the following

dates and locations.

            •       Lisa Bullard – February 7, 2019 (Chicago, IL)

            •       Ricardo Gonzalez – February 12, 2019 (Santa Fe, NM)

            •       Troy Termine – February 22, 2019 (New Orleans, LA)

            •       Cynthia Russo – February 26, 2019 (Tampa, FL)
  Case: 1:17-cv-02246 Document #: 126 Filed: 01/18/19 Page 2 of 28 PageID #:1758



            •      Dorothy Forth – March 11, 2019 (Kilgore, TX)

Although Walgreens had asked for these depositions to take place in Chicago, where Plaintiffs

filed the lawsuit, Walgreens agreed to take all but one of the depositions where the Plaintiffs reside

based on information Plaintiffs’ counsel provided about Plaintiffs’ health conditions and other

hardships. Walgreens set these dates contingent on receiving the individual Plaintiffs’ documents

by January 23, 2019.

II.    Production and Review of Discovery Materials

       A.       Plaintiffs’ Statement

       Plaintiffs’ counsel have been in the process of confirming that each individual Plaintiff has

produced all of his or her responsive documents. On January 11, 2019, certain individual Plaintiffs

made a subsequent production of documents to Walgreens. Plaintiffs’ counsel are anticipating that

they will be able to complete any remaining productions by January 23, 2019. Contrary to

Walgreens’ statement, Walgreens requested that Plaintiffs confirm that Ms. Bullard’s document

production be complete by January 23, 2019, so that her deposition can be taken on February 7,

2019. On January 15, 2019, Plaintiffs confirmed that Ms. Bullard’s production was complete. On

January 17, 2019, Plaintiffs confirmed that Mr. Gonzales’ document production was complete.

Plaintiffs’ counsel have collected and produced all hard copy documents from the Third Party

Payor (“TPP”) Plaintiffs that do not require consent. Plaintiffs’ counsel is in the process of

obtaining the requisite consents, as applicable. Plaintiffs’ counsel have collected over 1 million

electronic documents from the TPP Plaintiffs and are in the process of reviewing such documents.

Plaintiffs’ counsel intend to make rolling productions of the TPP Plaintiffs’ responsive documents

commencing the week of January 14, 2019, and will be able to complete such productions by the

week of February 4, 2019. To date, Plaintiffs have produced 495 documents.




                                                  2
  Case: 1:17-cv-02246 Document #: 126 Filed: 01/18/19 Page 3 of 28 PageID #:1759



       B.      Defendant’s Statement

       Walgreens has collected over 4.3 million documents to date, of which over 1.15 million

documents were identified based on applying the agreed search terms. These numbers include

documents from the additional custodians agreed to by the parties in November 2018. To date,

Walgreens has reviewed over 486,000 documents. That includes an additional 59,000 documents

since the December 20 status conference, many of which are lengthy Pharmacy Benefit Manager

(PBM) contracts that require redactions to comply with third-party conditions for production and,

therefore, take considerable time to review. To expedite Plaintiffs’ review of documents that

Plaintiffs have identified as potentially relevant to their deciding whether to seek to amend the

pleadings, Walgreens has prioritized the review and production of these PBM contracts and

communications. To date, Walgreens has made 12 productions of over 77,000 pages, and expects

to make an additional production by January 22, 2019.

       Based on the high volume of documents yielded by the original search terms, Walgreens

has been working on additional ways to expedite the document review, including utilizing

predictive-coding. Specifically, Walgreens is aiming to reach a cut-off point in review (described

further below, and subject to potential objections by Plaintiffs), that allows it to substantially

complete its production by April 30, 2019. This substantial completion date, which is based on

the assumption that Walgreens will be using predictive coding, excludes documents that will

require additional privilege review, some documents that may require confidentiality redactions,

and any contract documents that are not subject to the Walgreens’ proposal to limit these to be

proportional to the needs of the case, as set forth in Section V.A.




                                                 3
  Case: 1:17-cv-02246 Document #: 126 Filed: 01/18/19 Page 4 of 28 PageID #:1760



III.   Use of Predictive Coding

       A.      Plaintiffs’ Statement

       Since the inception of this action, consistent with best practices and the Sedona Conference

Principles, Plaintiffs have sought to engage Walgreens in an iterative process to discuss the use of

predictive coding, technology assisted review (“TAR”), and the search terms that both sides will

apply to identify documents responsive to their respective document requests. In August 2017,

Walgreens agreed that it was “willing to engage in discussions about an iterative process to discuss

the use of predictive coding, TAR, and the search terms that both sides will apply to identify

documents responsive to their respective document requests.”

       In August 2018, Walgreens proposed to use 26 search terms to search for responsive

documents. Of the 26 terms, 14 were variations of the Plaintiffs’ names. Plaintiffs proposed that

Walgreens add two additional terms related to capture documents related to PBMs, which

Walgreens agreed to add. Though Walgreens now reports that Plaintiffs have “insisted” on the

use of such terms, at no point since the parties agreed upon the terms has Walgreens sought to

meet and confer to discuss modifying the terms, proposed modifications to any of the terms, or

provided Plaintiffs with a hit report identifying how many documents are responsive to each term.

Plaintiffs remain committed to an iterative process and are willing to meet and confer regarding

the use of terms.

       Plaintiffs are also willing to engage in an iterative, collaborative process as to the use of

TAR, however, Walgreens has not provided Plaintiffs certain basic information to understand and

determine whether Walgreens’ proposed use of TAR will properly yield responsive documents.

During meet and confers in August 2018, Walgreens informed Plaintiffs that it was using

predictive coding for the limited purpose of prioritizing the documents it was reviewing. Plaintiffs

requested, to the extent that Walgreens intended to use predictive coding to exclude documents


                                                 4
  Case: 1:17-cv-02246 Document #: 126 Filed: 01/18/19 Page 5 of 28 PageID #:1761



from review, that it identify the predictive coding used, the methodology employed, if seed,

training, and validation sets are being used to train its predictive coding algorithm, and if the

predictive coding is being used in any way to determine relevance or responsiveness of documents

collected. In response, Walgreens confirmed that it was not using predictive coding to exclude

documents, and stated that it would confer with Plaintiffs before so applying predictive coding.

       On December 20, 2018, Walgreens informed Plaintiffs via email that it would apply TAR

to documents hitting on search terms that Walgreens has yet to review, and to any additional

documents that hit on the parties’ agreed-upon search terms. Plaintiffs carefully analyzed the

summary TAR proposal provided by Walgreens on that date, and on January 3, 2019, provided

Walgreens in a responsive email with a detailed list of questions and requests for additional

information needed by Plaintiffs in order to properly evaluate Walgreens’ proposal. On January

8, 2019, Walgreens responded to Plaintiffs’ correspondence with certain information, but refused

to provide information as to many material aspects of its TAR proposal that Plaintiffs had

requested Walgreens to provide. On January 14, 2019, the parties held a telephonic meet-and-

confer to further discuss Walgreens’ TAR proposal, where Plaintiffs expressed their concerns

regarding the information that Walgreens refused to provide, a concern that is heightened by the

fact that Walgreens has decided to employ TAR halfway into the discovery period, after rejecting

Plaintiffs’ request to employ that process at the outset when discovery first began. At the

conclusion of the meet-and-confer, Walgreens advised Plaintiffs that it would provide additional

information on its TAR proposal within the next two weeks and further consider Plaintiffs’

outstanding requests for information.

       Plaintiffs believe their requests are reasonable and that providing the information requested

will facilitate the parties agreeing on reasonable parameters to serve the purpose of an efficient




                                                5
  Case: 1:17-cv-02246 Document #: 126 Filed: 01/18/19 Page 6 of 28 PageID #:1762



review that identifies the relevant documents Plaintiffs seek in a timely and cost-effective manner.

On January 17, 2019, Plaintiffs provided Walgreens with a proposed set of guidelines they

developed for the TAR process for its review and comment. The guidelines address the various

types of information that Plaintiffs would like Walgreens to provide in order to properly evaluate

the TAR process and address the concerns Plaintiffs relayed to Walgreens on their telephonic meet-

and-confer. Walgreens has not yet provided feedback on Plaintiffs’ proposed TAR guidelines.

       While Plaintiffs believe that Walgreens is working in good faith to reach an agreement on

its TAR proposal, it has not yet provided the level of information that will ensure the level of

transparency Walgreens promised to both Plaintiffs since the inception of the parties’ discussions

and the Court at the last status hearing.

       B.      Defendant’s Statement

       Consistent with the Court’s guidance at the last status conference, Walgreens has focused

on how to best move forward with identifying the responsive documents among the over 1.15

million documents identified through the application of the agreed-upon search terms, many of

which were added as a result of Plaintiffs requesting late last fall that additional custodians be

added. Based on the review conducted to date, most of these documents have turned out to be

nonresponsive.

       Since the outset of this case, Walgreens has in good faith applied substantial resources to

identify, review, and produce responsive documents yielded by very broad search terms that

Plaintiffs have insisted be utilized despite Walgreens’ requests to narrow some of the terms.

       After having spent many months and substantial resources on human attorney review of

more than 400,000 documents, having found a relatively low responsiveness rate and seeking to

expedite the process impacted by the addition of new custodians, on November 30 – not December

20 – Walgreens advised Plaintiffs that it would like to discuss using predictive coding to further


                                                 6
  Case: 1:17-cv-02246 Document #: 126 Filed: 01/18/19 Page 7 of 28 PageID #:1763



accelerate the review process. Since that time, Walgreens has provided responses to each of

Plaintiffs’ written questions about the predictive-coding process, except where certain of

Plaintiffs’ questions or requests: (i) went beyond information to which Plaintiffs are entitled to

(i.e., questions regarding documents determined by human attorney review to be nonresponsive),

(ii) sought information Walgreens does not yet have (i.e., a precise estimate of the percentage of

responsive documents in the search-hit population), and (iii) were premature (i.e., detailed

information about a cut-off of human review in addition to the three validation techniques that

Walgreens had described). Walgreens provided additional information on a January 14, 2019 call

with Plaintiffs, which Walgreens viewed as a productive call that should support moving forward

with this process. On that call, Walgreens (i) further responded to each of Plaintiffs’ questions;

(ii) agreed to explore further adjusting its review prioritization in response to Plaintiffs’ requests;

(iii) agreed to obtain and provide some additional information to Plaintiffs; and (iv) committed not

to use predictive coding to exclude any documents from human review without first consulting

with Plaintiffs and providing specific statistical and other information supporting that decision.

On January 17, Plaintiffs sent an additional request for information, which Walgreens is in the

process of evaluating.

       Predictive coding technology has great potential to expedite the completion of discovery

in this case, and Walgreens intends to leverage that technology. Although Walgreens will not

abdicate to Plaintiffs its own responsibility for discovery, Walgreens will continue to be open and

cooperative and, in particular, will further confer with Plaintiffs and take reasonable steps to satisfy

any of Plaintiffs’ legitimate concerns.




                                                   7
    Case: 1:17-cv-02246 Document #: 126 Filed: 01/18/19 Page 8 of 28 PageID #:1764



IV.     Interim Discovery Deadlines

        A.     Plaintiffs’ Statement

        As noted in the Court’s December 20, 2018, Minute Entry, “Plaintiffs likely will need to

seek an extension of 2/28/2019 deadline for amending the pleadings and joining parties since

written discovery is taking longer than anticipated.” ECF No. 123. This expectation remains

unchanged. Since the last status hearing, Walgreens has made only one additional document

production of 794 documents (from the 1.9 million documents that Walgreens represented it has

collected). As part of the cover letter associated with that lone production, Walgreens represented

that it was “still in the process of negotiating with PBMs with respect to producing their agreements

with Walgreens that contain consent and notice requirements” (emphasis added).1                  Such

documents, beyond being responsive to Plaintiffs’ document requests first served in August 2017,

are likely to shed light on Walgreens’ relationship with entities that may be joined as parties to this

litigation. Coupled with Walgreens’ repeated representations that hundreds of thousands of

documents await review, and that Walgreens cannot say when it will substantially complete

document production for any of its custodians, including those identified in its Initial Disclosures,

Plaintiffs will not be in a position to realistically evaluate the full scope of the case and whether

additional parties may need to be joined before the February 28, 2019 deadline. Plaintiffs

accordingly intend to seek an extension that accounts for Walgreens’ progress in reviewing and

producing documents and fairly protects Plaintiffs’ ability to prosecute their claims.




1
        Walgreens also asked Plaintiffs to destroy five families of documents that were
inadvertently produced with the incorrect confidentiality designations and without the necessary
redactions. Walgreens provided replacement files, and Plaintiffs have destroyed the original files
as requested.


                                                  8
     Case: 1:17-cv-02246 Document #: 126 Filed: 01/18/19 Page 9 of 28 PageID #:1765



         B.     Defendant’s Statement

     While Walgreens does not agree that an extension of the date for amending the pleadings is

warranted, Walgreens will agree to an extension to April 1, 2019.

V.       Other Issue

         The parties have several outstanding discovery issues that may ripen into disputes that the

parties will ask the Court to resolve.

         A.     Plaintiffs’ Requests for Production of Documents

                1.      Plaintiffs’ Position

         On August 24, 2017, Plaintiffs served their First Request for Production of Documents on

Defendant. On September 25, 2017, Walgreens served its objections and responses. Per the

Court’s directive during the status hearing held on April 4, 2018 [ECF No. 94], on May 14, 2018,

Plaintiffs’ re-served their requests and re-styled them as First Amended Request for Production of

Documents. On June 13, 2018, Walgreens served its objections and responses. Throughout July,

August, and September, the parties exchanged correspondence regarding Walgreens’ objections

and responses, and engaged in several productive telephonic meet and confers, resolving disputes

related to definitions and the scope of specific requests, the treatment of draft documents, and the

collection from personal electronic devices.       By early September, the parties had reached

agreement on the search terms the parties would apply to their respective searches.

                2.      Defendant’s Position

         Walgreens agrees that the parties have been engaged in productive meet-and-confer

discussions, and Walgreens has made a number of concessions in the spirit of cooperation,

including the addition of custodians and search terms requested by Plaintiffs.




                                                  9
 Case: 1:17-cv-02246 Document #: 126 Filed: 01/18/19 Page 10 of 28 PageID #:1766



       B.      Structured Data

               1.     Plaintiffs’ Position

       Since October 2017, Plaintiffs have been attempting to understand the structured data

available in Walgreens’ systems. While staying discovery during the pendency of Walgreens’

motion to dismiss, the Court permitted the parties to engage in meta discovery, “discovery into

things like organizational structures during the relevant time period, the data systems, sources of

information, potential custodians.” ECF No. 80 at 12. The parties accordingly began meeting and

conferring regarding such issues, including the data available in Walgreens’ systems. Walgreens

stores data related to pricing and adjudication in three systems: a system that the pharmacy uses

at the counter (Intercom Plus), a system that houses accounts receivable and accounts payable data

(PARS), and an Enterprise Data Warehouse (EDW). Walgreens proposed to retrieve structured

data only from the EDW as it was represented to be the central repository for the company that

houses pharmacy transaction data.

       In October 2017, Walgreens identified 14 “key fields” that it believed would be appropriate

for a pull of structured data from the EDW. After several additional meet and confers, in late

November 2017 Walgreens produced two “data dictionaries,” one from 2009 and one from 2017.

The 2009 data dictionary identifies 79 tables and 2316 target attributes, and the 2017 data

dictionary identifies 217 tables and 3814 target attributes. Neither dictionary was accompanied by

mapping documents that identified how any of the tables or attributes related to industry standard

codes promulgated by the National Council for Prescription Drug Programs (“NCPDP”) relating

to usual and customary pricing. See Second Amended Consolidated Class Action Complaint [ECF

No. 96] at ¶¶59, 63-64, 67-69.

       After further meeting and conferring throughout 2018, the parties agreed that it would be

beneficial to receive Rule 30(b)(6) deposition testimony to clarify the relationship between the


                                                10
    Case: 1:17-cv-02246 Document #: 126 Filed: 01/18/19 Page 11 of 28 PageID #:1767



data dictionaries provided and the NCPDP’s codes.             Walgreens accordingly designated

Christopher Dymon, Director of Third Party Operations at Walgreens, to testify regarding, among

other things, “[t]he existence of Structured Data maintained by [Walgreens] relating to . . . the

codes promulgated by the National Council for Prescription Drug Programs.” During his October

5, 2018 deposition, however, Mr. Dymon testified that he had no personal knowledge of the EDW

data dictionaries provided to Plaintiffs, nor had he reviewed them to prepare for the deposition.

With limited exception, Mr. Dymon testified that he was not prepared to and could not testify

regarding the existence of data in the EDW relating to the NCPDP codes.

        After meeting and conferring regarding Mr. Dymon’s testimony, to avoid the need to seek

relief from the Court, Plaintiffs by letter dated October 12, 2018, asked Walgreens to create a

document identifying how the NCPDP codes, which were stored in Intercom Plus, related to the

tables and attributes appearing in Walgreens’ EDW.2 That crosswalk document was provided to

Plaintiffs on December 21, 2018, following the last status hearing. Plaintiffs are continuing to

review the document and will meet and confer further with Walgreens to identify the data fields

that will be used for the parties’ pull of structured data.




2
        Plaintiffs had, throughout 2018, met and conferred with Walgreens to understand the
thousands of target attributes available in the EDW and had specifically sought production of
mapping documents to explain how data associated with the NCPDP codes were stored in the
EDW. Any such documents would have been responsive to Request No. 23, which requests “[f]or
any Structured Data produced in response to any request herein, Documents sufficient to set forth:
identification of the databases or sources of such information; all data dictionaries and mapping
Documents necessary to correctly interpret all data produced, including the Prescription Drug
Transactions data; all decoding Documents that facilitate the translation of values contained in the
data; and mapping Documents or datasets connecting values in previous periods to their equivalent
counterparts, to the extent that codes or values have changed over time, as the result of a database
platform shift or redesign.”


                                                  11
 Case: 1:17-cv-02246 Document #: 126 Filed: 01/18/19 Page 12 of 28 PageID #:1768



               2.      Defendant’s Position

       In October 2017, Walgreens suggested that the Parties pull a sample of structured data with

the same key fields that Walgreens itself uses to evaluate these matters. Plaintiffs did not accept

this offer and, instead, a year later, elected to depose a 30(b)(6) witness about various data fields.

Although Walgreens had no obligation to create documents to respond to Plaintiffs’ discovery

requests about its data, Walgreens offered to create a mapping document - which did not previously

exist- to explain how certain submitted fields are mapped onto fields retained by Walgreens as

structured data. Plaintiffs then requested over 600 data points that took Walgreens' staff many

weeks to prepare.

       Walgreens maintains that the key fields it identified in October 2017 would enable the

Plaintiffs to assess whether the Plaintiffs paid more for their drugs than the usual and customary

prices, and whether it would have made a difference if Walgreens had submitted its PSC price as

its U&C price for any particular claim. Plaintiffs need nothing more.

       C.      Custodians

               1.      Plaintiffs’ Position

       The parties are also continuing to meet and confer regarding the identification and

designation of document custodians. To better understand which individuals might have relevant

responsive documents, Walgreens agreed to provide Rule 30(b)(6) deposition testimony regarding

its organizational structure and the role of various individuals. During that deposition, Scott

Schuler, Divisional Vice President of Contracting at Walgreens, testified that the individuals

responsible for contractual relationships with TPPs were a “separate group all together” from the

individuals with responsibility for the PSC. (Schuler Dep. at 75:17-18 & 76:17-18.) (“The

negotiations with the PBMs is done in the pharmacy contracting group not in anything with the




                                                 12
 Case: 1:17-cv-02246 Document #: 126 Filed: 01/18/19 Page 13 of 28 PageID #:1769



PSC.”) Mr. Schuler further testified that specific individuals in the pharmacy contracting group

were responsible for specific contractual relationships with specific TPPs.

       Following the October 5, 2018 deposition, Plaintiffs accordingly requested that Walgreens

identify the specific individuals who were responsible for the contractual relationships with

Plaintiffs’ health plans and PBMs. On November 16, 2018, Walgreens stated that it would be

“unable to determine” who served as the contract directors, managers, and analysts responsible for

Plaintiffs’ PBMs and health plans until Plaintiffs provided “a comprehensive list of all known

PBM and health plan information (including the relevant BIN/PCN information to affiliate health

plans with PBMs) for all Plaintiffs.” Following a December 14, 2018 meet and confer to clarify

Walgreens’ request, December 19, 2018, Plaintiffs provided a chart setting forth the BIN/PCN

information for IBEW 38 and four of the five named individual Plaintiffs, along with their

addresses, dates of birth, and plan beneficiaries. On January 7, 2019, Plaintiffs supplemented their

chart to provide such information for the remaining individual Plaintiffs and TPPs, as well as social

security numbers for all individual Plaintiffs. On January 14, 2019, Walgreens informed Plaintiffs

that it was working to identify the individuals who would have had specific responsibility for

Plaintiffs’ PBMs and health plans. Walgreens now states that it should no longer need to abide by

that commitment. Nothing in the December 20, 2018 conference should have altered the fact that

Walgreens had previously committed to identifying these additional custodians based on providing

Walgreens Plaintiffs’ BIN and PCN information, thus, Walgreens’ statement that Plaintiffs no

longer sought such information is simply wrong.

       Plaintiffs’ requests were timely made following the October 5, 2018 Rule 30(b)(6)

deposition and seek to confirm that Walgreens has identified the proper document custodians.

Indeed, Walgreens has confirmed that it has no documents for two of the document custodians it




                                                 13
 Case: 1:17-cv-02246 Document #: 126 Filed: 01/18/19 Page 14 of 28 PageID #:1770



designated in the wake of Mr. Schuler’s testimony, and it has yet to respond to Plaintiffs’ request

to provide information as to how many responsive documents exist in the files of the remaining

custodians. By proceeding with the Rule 30(b)(6) deposition, the parties had fully contemplated

further meeting and conferring regarding document custodians. Indeed, identifying document

custodians was one of the primary rationales behind taking the Rule 30(b)(6) deposition in October

2018. Rather than to call an early end to those discussions, the parties should be allowed to

continue meeting and conferring to ensure that the correct document custodians are identified and

designated.

               2.      Defendant’s Position

       Given the Parties’ discussion before the Court at the December 20, 2018 conference,

Walgreens is surprised that Plaintiffs, despite their representation to the Court, are still seeking

that Walgreens search the data of additional custodians. At the December 20, 2018 status

conference, the following exchange occurred:

THE COURT: I mean, you said you are just waiting on your information. So, we are not done
with custodians yet.

MR. ALPERSTEIN: I think we have 23 right now. They said they have collected from 19.

THE COURT: Okay.

MR. GUGLIELMO: I think there might be some others, but we can go forward right now because
we need to go ahead and just work with that on our discovery.

THE COURT: So, we can say we are done with custodians. You have 23. I mean, first, we are
talking about custodians. You know, you want to move ahead. But we are –

MR. ALPERSTEIN: Your Honor, unless something comes up in discovery.

THE COURT: Right.

MR. ALPERSTEIN: That is the only reason why we would ever come back.

MR. GUGLIELMO: Right.



                                                14
 Case: 1:17-cv-02246 Document #: 126 Filed: 01/18/19 Page 15 of 28 PageID #:1771




THE COURT: But if you -- if that comes up, then you can talk about it. It may be it may be
something that is not necessary. It should have been done before, you know. There have got to
be limits, too.

MR. ALPERSTEIN: Yes.

       Nothing has “come up” in discovery since the last status conference that would warrant the

addition of more custodians, something that would only delay Walgreens’ substantial completion

of document production. Plaintiffs knew on November 16 that Walgreens did not have the relevant

information about the Plaintiffs’ PBMs and TPPs to potentially identify certain custodians.

Walgreens had been asking Plaintiffs for that information for more than a year, since the “meta-

discovery” phase of this case, and Plaintiffs never provided it. At the time of the last status

conference, Plaintiffs knew that Walgreens had requested and not received certain information,

yet agreed that they were done with custodians. Thus, Walgreens considers the issue of custodians

to have been resolved at the December 20, 2018 status conference and object to Plaintiffs’ raising

this issue again in this Joint Status Report.

       D.      Plaintiffs’ First Set of Interrogatories

               1.      Plaintiffs’ Position

       On June 15, 2018, Plaintiffs served their First Set of Interrogatories, posing 13

interrogatories for Walgreens to answer. On July 16, 2018, Walgreens responded to Plaintiffs’

Interrogatories.    With limited exception, Walgreens invoked Rule 33(d), responding that

documents that had yet to be produced or in many instances identified. Following an exchange of

correspondence and several meet and confers that occurred throughout August, September, and

October 2018, on October 29, 2018, Walgreens supplemented its responses to Plaintiffs’ First Set

of Interrogatories. On January 11, 2019, Plaintiffs posed several additional follow-up questions

to Walgreens and continue to await responses.



                                                15
 Case: 1:17-cv-02246 Document #: 126 Filed: 01/18/19 Page 16 of 28 PageID #:1772



               2.      Defendant’s Position

       Since Plaintiffs initiated meet-and-confer discussions relating to Walgreens’ responses to

Plaintiffs’ First Set of Interrogatories, Walgreens has maintained that Plaintiffs’ objections to

Walgreens’ responses are premature. Nevertheless, Walgreens agreed to supplement its responses

on October 29, 2018, and did so. Two-and-a-half months later, Plaintiffs have now asked about

two of these supplemental responses. Plaintiffs have requested a response by January 25, 2019.

Walgreens will respond by that date.

       E.      Plaintiffs’ 30(b)(6) Deposition Notice

               1.      Plaintiffs’ Position

       On June 25, 2018, Plaintiffs’ served Walgreens with its Notice of Deposition Pursuant to

Rule 30(b)(6). In their Notice, Plaintiffs identified 20 topics for examination. In August 2018, at

Walgreens’ request, Plaintiffs agreed to adjourn the deposition so that Walgreens could review

and produce the documents represented to be necessary to prepare the appropriate witnesses.

Plaintiffs also agreed to prioritize six topics for examination that focused on Walgreens’

organization, the identity of key personnel responsible for the PSC and the setting of the usual and

customary price, Walgreens’ administration of the PSC, and the structured data available in

Walgreens’ systems. The parties agreed to proceed with the six topics identified based on the

understanding that Walgreens would be able to identify and produce the documents associated

with those topics. Walgreens represented that the identification of such documents would be

necessary to prepare their witnesses. On October 5, 2018, Plaintiffs deposed two witnesses, Mr.

Schuler, Divisional Vice President of Contracting at Walgreens, and Mr. Dymon, Director of Third

Party Operations at Walgreens.

       On January 15, 2019, Plaintiffs issued an amended 30(b)(6) notice re-noticing the

remaining fifteen topics for examination. The parties never agreed that Walgreens would not be


                                                16
 Case: 1:17-cv-02246 Document #: 126 Filed: 01/18/19 Page 17 of 28 PageID #:1773



subject to deposition discovery until its document production is complete and neither the Federal

Rules of Civil Procedure nor any controlling case law require Plaintiffs’ depositions and discovery

to proceed prior to Defendant providing either Rule 30(b)(1) or Rule 30(b)(6) deposition

testimony. Indeed, Walgreens’ position is made further untenable by its claim that it also seeks to

take Rule 30(b)(6) depositions of the TPP Plaintiffs despite the fact that it has yet to even issue a

notice to identify the scope of testimony it seeks. Given Walgreens’ acknowledgement that its

ability to prepare witnesses is linked to its progress in identifying and producing documents, the

current deficiencies in document production limit Plaintiffs’ ability to receive testimony on the

outstanding topics for examination. Plaintiffs will continue to work with Walgreens to identify

topics where Walgreens can produce a prepared witness so that discovery is not further delayed.

To the extent Walgreens refuses to produce any deposition witnesses, Plaintiffs intend to move the

Court to compel Walgreens to provide witnesses to Plaintiffs’ Rule 30(b)(6) deposition notice.

               2.      Defendant's Position

       Walgreens objects to proceeding with this deposition as noticed.

       When Plaintiffs served a 30(b)(6) notice not long after discovery launched, Walgreens

objected to proceeding because neither Plaintiffs nor Walgreens would have the relevant

documents to prepare for the deposition. Walgreens agreed only to proceed with six high-level

topics that would require limited document production. This resulted in Plaintiffs taking a limited

30(b)(6) deposition on October 5, 2018.

       Walgreens’ objections to Plaintiffs proceeding with an additional 30(b)(6) deposition now

has not changed. Although Plaintiffs seem to be willing again to proceed with limited topics,

Walgreens will not agree to prepare corporate witnesses and have them testify at three, four, or




                                                 17
  Case: 1:17-cv-02246 Document #: 126 Filed: 01/18/19 Page 18 of 28 PageID #:1774



five separate 30(b)(6) depositions throughout the course of discovery rather than at one time on

specific topics after the production of documents related to those topics is substantially complete.

        Moreover, Walgreens is not willing to agree to proceed with this deposition until it

completes taking Plaintiffs’ depositions. Consistent with Walgreens’ statements at the last status

conference, the Plaintiffs’ depositions should proceed first. They have fewer documents, and they

brought the case.

        Per the Court’s order, all 30(b)(6) depositions for the Union Plaintiffs will be noticed by

January 23, 2019. Given that the earliest that any of the Plaintiffs were available for deposition

was in February, that the Individual Plaintiffs’ depositions are scheduled through March, and that

Plaintiffs have yet to substantially complete production of all documents from the Union Plaintiffs,

Walgreens does not expect Plaintiffs’ depositions to be complete until the end of April at the

earliest.    By that point, Walgreens expects to have substantially completed its document

productions and the 30(b)(6) deposition may proceed.

        F.      30(b)(1) Depositions

                1.     Plaintiffs’ Position

        Plaintiffs have been unable to notice Rule 30(b)(1) depositions because, despite repeatedly

requesting that Walgreens indicate when it expects to substantially complete its production of

documents as to any of its custodians, it has yet to provide Plaintiffs with a response, stymying

Plaintiffs’ ability to adequately prepare to depose any individual fact witnesses.

                2.     Defendant’s Position

        Walgreens has the same position as above. No depositions of Walgreens employees or

former employees should take place until after the completion of the Plaintiffs’ depositions, which

should be after the substantial completion of Walgreens’ documents. As stated above, and with




                                                18
 Case: 1:17-cv-02246 Document #: 126 Filed: 01/18/19 Page 19 of 28 PageID #:1775



the conditions described above, Walgreens expects substantial completion to occur by the end of

April 2019.

       G.      Third-Party Discovery

               1.      Plaintiffs’ Position

       In September 2018, Plaintiffs served subpoenas for the production of documents and

deposition testimony on nine non-parties. The non-parties fall into two categories: (1) three

entities involved in the development or implementation of the PSC (Catalyst Health Solutions,

Inc., Walgreens Health Initiatives, Inc., and WAGDCO, LLC); and (2) six entities serving as

PBMs for the TPP Plaintiffs and other members of the putative Class. Although Plaintiffs have

received limited productions from certain of the non-parties, they have all objected to the

production of the majority of documents requested by Plaintiffs, primarily on the basis that

Plaintiffs should be required to obtain those documents from Walgreens. The documents sought

by Plaintiffs’ subpoenas are also the subject of Plaintiffs’ First Amended Request for Production

of Documents to Walgreens. Plaintiffs are unable to take the depositions of the non-parties until

those documents are produced, and have advised Walgreens of same. Accordingly, Plaintiffs have

requested Walgreens to produce those documents as soon as possible so that Plaintiffs can proceed

with scheduling the depositions of the non-parties. While Walgreens has produced some of those

documents to Plaintiffs, there are still large gaps in Walgreens’ production, and Walgreens has

been unable to provide Plaintiffs with a date that its production pertaining to the non-parties will

be substantially complete.

               2.      Defendant’s Position

       As set forth above, Walgreens has prioritized these documents based on discussions with

Plaintiffs, including through the application of predictive coding and through the time-intensive




                                                19
 Case: 1:17-cv-02246 Document #: 126 Filed: 01/18/19 Page 20 of 28 PageID #:1776



review and redaction of the relevant contracts. Walgreens’ proposal with respect to PBMs/TPPs

would expedite this process.

       H.      Defendant’s Discovery Requests

               1.     Defendant’s Position

       On August 28, 2018, Walgreens sent correspondence to Plaintiffs challenging their

objections and responses to Defendant’s First Set of Requests for Production, First Set of

Interrogatories, and First Set of Requests for Admission. Walgreens raised a number of concerns

that included the improper withholding of documents. The parties met and conferred on September

7, 2018, and Plaintiffs’ counsel indicated he would investigate provide updates to allow Walgreens

to understand whether documents were being withheld or whether certain documents did not exist.

For the next several months, Walgreens’ counsel requested the status of the information discussed

in the September 2018 meet and confer. On December 13, 2018, Plaintiffs’ counsel sent a

response, but did not specifically address which documents were being withheld and which

documents did not exist.

       To date, Plaintiffs have not supplemented their responses to Walgreens’ discovery requests

nor resolved any of Walgreens’ concerns identified by its August 2018 letter and discussed in the

September 2018 meet and confer. Now that Plaintiffs have completed collections and expect to

complete discovery within a matter of weeks, Plaintiffs should provide written confirmation that

they have produced all of the documents that Walgreens requested and that Walgreens discussed

in its August 2018 letter, and provide specific written confirmation of which documents were

determined not to exist.

               2.     Plaintiffs’ Position

       On December 19, 2018, at Walgreens’ request, Plaintiffs produced to Walgreens a

production chart identifying information pertaining to each Plaintiff, including name, address,


                                               20
 Case: 1:17-cv-02246 Document #: 126 Filed: 01/18/19 Page 21 of 28 PageID #:1777



beneficiary information, PCN/BIN information, and any relevant PBM information for each of the

Plaintiffs except for Plaintiff International Union of Operating Engineers Local 295-295c Welfare

Fund. Thereafter, on January 7, 2019, Plaintiffs updated the production chart with BIN/PCN

information for Local 295 and the social security information for the consumer Plaintiffs.

       On January 3, 2019 Plaintiffs served Walgreens with their supplemental initial disclosures

identifying numerous additional witnesses with knowledge of the claims and defenses.

       The issues set forth in Defendant’s August 2018 letter have, contrary to what Walgreens

represents above, either been resolved or are the subject of continued meet and confers. Plaintiffs’

December 2018 written response actually followed additional written and telephonic

correspondence with Defendant in the intervening months. And, as promised, their additional

collections and production of relevant, non-privileged documents described herein have responded

to Defendant’s requests. Plaintiffs have also provided updated Rule 26(a) disclosures to identify

all relevant custodians for the TPP Plaintiffs, as stated in their December letter, and confirmed no

Plaintiff was ever a member of any other pharmacy discount savings program. Plaintiffs’

December 2018 correspondence further confirms they would respond to any premature requests

by the Defendant for expert discovery in accordance with the Federal Rules of Civil Procedure,

Court Order, or agreement of the parties. And Plaintiffs have continued to collect and produce

relevant documents – including ESI searches by third party vendors, and confirm the completion

of such by multiple Plaintiffs, during January 2019 as well. To the extent Walgreens believes that

Plaintiffs have not fully responded to the questions it raised in its August 2018 letter and

subsequent meet and confer, Plaintiffs remain available to continue their meet and confer

discussions and determine if any actual disputes exist.




                                                21
 Case: 1:17-cv-02246 Document #: 126 Filed: 01/18/19 Page 22 of 28 PageID #:1778



       Plaintiffs have provided written confirmation that Plaintiffs Bullard and Gonzales have

produced all their responsive documents. To the extent that Walgreens seeks that Plaintiffs

identify those documents that are being withheld on the grounds of privilege, Plaintiffs will be

doing so on a rolling basis and will provide a final privilege log once they complete their

production of documents.

       To the extent that Walgreens seeks Plaintiffs to identify request by request specific written

confirmation for documents that do not exist, nothing in the Federal Rules of Civil Procedure

requires such a statement. Indeed, Plaintiffs are only required to identify that they have produced

documents in their possession, custody or control, thus a request that Plaintiffs confirm that

documents do not exist would require Plaintiffs to inquire of third parties, such as other former

insurers, whom Plaintiffs do not have control over, to confirm that they do not have responsive

documents.

       I.      Deadline for Motions to Compel

       The Court asked the Parties to propose an approach for motions to compel in this matter.

The parties agree that absent good cause shown, all motions to compel should be filed 60 days

prior to the close of discovery.

       J.      Defendant’s Request to Limit the Number of Contracts

               1.      Defendant’s Position

       Walgreens asked Plaintiffs to limit its request for the production of contracts between

Walgreens and PBMs to those contracts with the PBMs that adjudicated the claims of the Union

Plaintiffs and those upon which Plaintiffs served non-party subpoenas, which are: Caremark, LLC;

Catalyst Health Solutions, Inc.; Express Scripts, Inc.; LDI; Medco Health Solutions, Inc.;

MedImpact Healthcare; MedTrak Services, LLC; Optum, Inc.; SavRx; WAGDCO, LLC; and

Walgreens Health Initiatives, Inc. To date, Plaintiffs have refused Walgreens’ request.


                                                22
    Case: 1:17-cv-02246 Document #: 126 Filed: 01/18/19 Page 23 of 28 PageID #:1779



        Plaintiffs served discovery that broadly seeks all Walgreens’ contracts with PBMs and

TPPs that relate to prescription reimbursement. Walgreens has so far identified 111 PBMs/TPPs

and over 18,000 contracts or related documents that are potentially responsive to Plaintiffs’

requests. To review over 18,000 documents – which primarily relate to PBMs/TPPs that have

nothing to do with this case – would be disproportional to the needs of this case. Further, 80% of

the prescription drug claims in the United States are handled by five PBMs (Caremark, Express

Scripts, Medco, MedImpact, and Optum) and one TPP (Aetna).3 All five of these PBMs are

covered by Walgreens’ proposal. To review over a hundred additional PBM/TPP arrangements –

each of which may implicate thousands of documents – would result in diminishing returns, in

addition to the production of many thousands of documents that are wholly irrelevant to this

lawsuit.

        To date, Plaintiffs have only agreed to limit the production of contracts to those contracts

pertaining to usual and customary pricing in the context of prescription medication. This proposal

would likely still require a review of almost all of the 18,000 contracts and amendments, as “usual

and customary” is a term that appears frequently in agreements. Moreover, to produce a base

agreement that addresses “usual and customary” without the amendments that extend the

agreements, often in place for decades, would be unhelpful to either party. And since virtually

every agreement has a confidentiality clause, Walgreens would need to coordinate with over 100

PBMs/TPPs. As a condition for providing consent, most of the PBMs and TPPs require that

Walgreens redact any financial terms from agreements that often span hundreds of pages.




3
      Notice of Motion for Summary Judgment and Motion for Summary Judgment;
Memorandum of Points and Authorities in Support Thereof at 12; Corcoran, et al. v. CVS
Pharmacy, Inc., No. 4:15-cv-03504 (N.D. Cal June 6, 2017), ECF No. 271.


                                                23
 Case: 1:17-cv-02246 Document #: 126 Filed: 01/18/19 Page 24 of 28 PageID #:1780



Walgreens already has expended hundreds of hours, and expects to expend hundreds more,

redacting documents related to the dozens of PBMs/TPPs that it has contacted to date.

       Walgreens has presented a solution, proportional to the needs of this case, to produce only

the contracts and related documents for the PBMs that adjudicated the claims of the Union

Plaintiffs or have been served a subpoena by Plaintiffs. If Plaintiffs were truly interested in

allowing Walgreens to substantially complete production by April 30, 2019, while producing all

documents that Plaintiffs truly need, they would agree to the proposal. If the parties are unable to

work out their differences, Walgreens will file a motion asking the Court to adopt Walgreens’

proposal. Walgreens is also happy to discuss this issue during the January 23, 2019 status

conference if the Court believes that might assist the parties in resolving the issue without the need

for motion practice.

               2.      Plaintiffs’ Position

       Plaintiffs have requested that Walgreens produce its contracts and communications with

PBMs and TPPs relating to usual and customary pricing and prescription drug purchases, among

other subject matters. This request was made as part of Plaintiffs’ First Amended Request for

Production for Documents, which was served on May 14, 2018, and responded to by Walgreens

on June 13, 2018. At no point in time during any of the meet and confers that took place over the

following months did Walgreens advise Plaintiffs that it would be limiting the production of the

contracts or communications sought by Plaintiffs in any manner. In fact, during those meet and

confers, Walgreens assured Plaintiffs that it would not withhold any contracts or communications

based on the objections that it had asserted to Plaintiffs’ discovery requests. Had Walgreens taken

a contrary position, Plaintiffs would have moved to compel the production of the contracts and




                                                 24
 Case: 1:17-cv-02246 Document #: 126 Filed: 01/18/19 Page 25 of 28 PageID #:1781



communications sought at that time. Instead, the parties proceeded over the next few months with

the understanding that all such contracts and communications would be produced by Walgreens.

       As discovery proceeded, and Plaintiffs continued to raise issues with Walgreens’ limited

production of documents, as well as the impact it had on Plaintiffs’ ability to prosecute their case,

Walgreens advised Plaintiffs that it would prioritize the production of certain PBM/TPP contracts

and communications pertaining to Plaintiffs plans and third-parties that Plaintiffs served with

document subpoenas. Plaintiffs did not object to Walgreens’ proposal. Then, on December 18,

2018, Walgreens requested that Plaintiffs agree that Walgreens need produce only contracts and

communications pertaining to Plaintiffs’ plans and third-parties that Plaintiffs served with

document subpoenas. Notably, Walgreens did not claim that Plaintiffs were not entitled to the

broader contracts and communications requested, rather, Walgreens stated that its proposed

limitation would allow it to “expedite production of PBM contracts and communications.”

       However, the contracts and communications sought by Plaintiffs are not only relevant, but

integral, to Plaintiffs’ claims. Indeed, they pertain to the heart of Plaintiffs’ case: the definition

and understanding of usual and customary pricing in the context of prescription drugs and

Walgreens’ PSC. In fact, Walgreens repeatedly made reference to its contracts with TPPs in

arguing for dismissal of Plaintiffs’ claims. See Defendant Walgreen Co.’s Memorandum of Law

in Support of Motion to Dismiss First Amended Complaint [ECF No. 54] at 7-8. Accordingly, it

would be improper for Walgreens to limit its production, as proposed. Notwithstanding, as a

compromise, Plaintiffs agreed to allow Walgreens to limit the production of contracts with

PBMs/TPPs who Plaintiffs had not served with subpoenas to only those contracts pertaining to

usual and customary pricing in the context of prescription medication. Any further limitation

would prejudice Plaintiffs’ ability to prosecute their case, and other than the slow pace of its




                                                 25
 Case: 1:17-cv-02246 Document #: 126 Filed: 01/18/19 Page 26 of 28 PageID #:1782



document production, Walgreens has not provided any legitimate basis for its proposed limitation

of relevant and responsive documents to Plaintiffs’ document requests.

DATED: January 18, 2019

  s/ Frederick Robinson                   s/ Joseph P. Guglielmo
 Frederick Robinson (pro hac vice)        Joseph P. Guglielmo (pro hac vice)
 Selina Coleman (pro hac vice)            Erin Green Comite (pro hac vice)
 Michael Scott Leib                       Donald A. Broggi (pro hac vice)
 Anthony Robert Todd                      Carey Alexander (pro hac vice)
 Reed Smith LLP                           Julie A. Kearns (pro hac vice)
 1301 K Street, N.W.                      SCOTT+SCOTT ATTORNEYS AT LAW LLP
 Suite 1100 East Tower                    The Helmsley Building
 Washington, DC 20005                     230 Park Avenue, 17th Floor
 Telephone: 202-414-9200                  New York, NY 10169
 frobinson@reedsmith.com                  Telephone: 212-223-4478
 scoleman@reedsmith.com                   jguglielmo@scott-scott.com
 mleib@reedsmith.com                      ecomite@scott-scott.com
 atodd@reedsmith.com                      calexander@scott-scott.com
                                          jkearns@scott-scott.com
 Attorneys for Defendant Walgreen Co.
                                          Jason H. Alperstein (IL Bar #0064205)
                                          Stuart A. Davidson (pro hac vice)
                                          Mark J. Dearman (pro hac vice to be filed)
                                          Eric Scott Dwoskin (pro hac vice)
                                          ROBBINS GELLER RUDMAN
                                           & DOWD LLP
                                          120 East Palmetto Park Road, Suite 500
                                          Boca Raton, FL 33432
                                          Telephone: 561-750-3000
                                          jalperstein@rgrdlaw.com
                                          sdavidson@rgrdlaw.com
                                          mdearman@rgrdlaw.com
                                          edwoskin@rgrdlaw.com

                                          Plaintiffs’ Interim Co-Lead Counsel




                                              26
Case: 1:17-cv-02246 Document #: 126 Filed: 01/18/19 Page 27 of 28 PageID #:1783



                                  James E. Barz (IL Bar #6255605)
                                  Frank A. Richter (IL Bar #6310011)
                                  ROBBINS GELLER RUDMAN
                                    & DOWD LLP
                                  200 South Wacker Drive, 31st Floor
                                  Chicago, IL 60606
                                  Telephone: 312-674-4674
                                  jbarz@rgrdlaw.com
                                  frichter@rgrdlaw.com

                                  Plaintiffs’ Local Counsel




                                      27
 Case: 1:17-cv-02246 Document #: 126 Filed: 01/18/19 Page 28 of 28 PageID #:1784



                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 18th day of January, 2019, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which will then send a notification of such

filing to the registered participants as identified on the Notice of Electronic Filing.

                                                       s/ Joseph P. Guglielmo
                                                       Joseph P. Guglielmo




                                                  28
